Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Previously indicated withdrawn claims are rejoined, entered, and allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Previously indicated allowable subject matter has been incorporated into the independent claims. Dependent claims are allowed for similar reasons.
In regard to claim 1, Woo et al. (U.S. App. 20150002457) iteaches a system (see Abstract and Fig. 1), comprising: an external input device (see Fig. 4C, stylus) including a first communication unit (see Fig. 1), an incoming coil disposed inside thereof (see at least Figs. 4B-5, coil in stylus), and an input controller configured to control the first communication unit to transmit operating information indicating an input operation from a user (see Fig. 1); an information processing device including a second communication unit configured to communicate with the first communication unit (see Fig. 5, stylus coil communicates with coil in display),  and a feeding antenna disposed below the planar portion (see Figs. 4b and 5), the feeding antenna configured to supply electricity to the incoming coil by an electromagnetically induced coupling (see at least Para. 40-41 and Fig. 5, coupling force); and a position detector configured to detect a positional relationship between the planar portion and the keyboard based on a coupling strength of the electromagnetically induced coupling between the feeding antenna and the incoming coil (see at least Figs. 5-6, and Para. 40, 50, 73 coordinates from coil coupling determines the input event).
Rix (U.S. App. 2004/0056781) teaches the input device is a keyboard and a planar portion on which the keyboard is mountable (see at least Para. 51, 84-85, 101, and 102 disclosing inductive keys and keyboard using resonance detection).
	Yao et al. (U.S. App. 2016/0026271) teaches the feeding antenna is a feeding coil (see Fig. 1b).
	In regard to claim 11, Woo teaches an apparatus (see Abstract), comprising: a processor (see Fig. 1, Item 111 CPU) of an information handling device (see Fig. 5); and a memory (see Fig. 1, storage) configured to store code executable by the processor to: communicate with an external input device (see Fig. 4B, stylus with coil) including an incoming coil and receiving an input operation from a user (see Fig. 5), supply electricity to the incoming coil by electromagnetically induced coupling (see at least Para. 40-41 and Fig. 5, coupling force), detect a positional relationship between a display unit and the keyboard based on a coupling strength of the electromagnetically induced coupling between a feeding antenna and the incoming coil (see at least Figs. 5-6, and Para. 32, 40, 50, 73 coordinates from coil coupling determines the input event),
 and change a display area of the display unit according to the positional relationship with the input device (see at least Para. 32, using coordinates to interact with programs and select screen icons etc. in Fig. 7A-7D).
Woo is not relied upon to teach the input device is a keyboard.
However, Rix teaches the input device is a keyboard  (see at least Para. 51, 84-85, 101, and 102 disclosing inductive keys and keyboard using resonance detection).
	However, Yao teaches the feeding antenna is a feeding coil (see Fig. 1b).
	In regard to claim 16, Woo teaches a method (see Abstract), comprising: communicating, by a processor (see Fig. 1) of an information handling device (see Fig. 5), with an external input device (see Fig. 4C, stylus) including an incoming coil and receiving an input operation from a user (see Para. 32);
supplying electricity to the incoming coil by electromagnetically induced coupling (see at least Para. 40-41 and Fig. 5, coupling force); detecting a positional  relationship between a display unit and the input device based on a coupling strength of the electromagnetically induced coupling between a feeding antenna and the incoming coil (see at least Figs. 5-6, and Para. 40, 50, 73 coordinates from coil coupling determines the input event) and changing a display area of the display unit according to the positional  relationship with the input device (see at least Para. 32, using coordinates to interact with programs and select screen icons etc. in Fig. 7A-7D).
However, Rix teaches the input device is a keyboard  (see at least Para. 51, 84-85, 101, and 102 disclosing inductive keys and keyboard using resonance detection).
Woo and Rix are not relied upon to teach the feeding antenna is a feeding coil.
	However, Yao teaches the feeding antenna is a feeding coil (see Fig. 1b).
	The references neither singularly nor in combination teach the most recent amendment filed 7-26-2022 including previously indicated allowable subject matter.   The Examiner believes the record of the prosecution as a whole is clear and no further reasoning for allowing the claims is required under 37 CFR 1.104.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2625